DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “the shrouds are secured to the mounting blocks” on line 14. It is unclear the number of individual shrouds connected to the number of individual mounting blocks. Is it one shroud per mounting block, multiple shrouds per mounting block, or multiple mounting blocks per shroud? 
Claim 1 recites the limitation “the mounting blocks” on line 14. There is a lack of antecedent basis for a plurality of mounting blocks and it is unclear what is required of the claim. If “mounting blocks” are required, it is unclear which mounting block is “the mounting block” in at least line 17 of claim 1, for example. The dependent claims inherit this issues as claims 6 and 7 both recite “the mounting block”, rendering them also unclear which mounting block is being referred to if more than one mounting block is required. 
	Claim 1 recites the limitation “the snap ridges engage the valance grooves in a snap fit” on lines 14-15. It is unclear if each snap ridge engages multiple valance grooves, or if each snap ridge of the pair of snap ridges engages a single valance groove.
	Claim 1 recites the limitation “the snap ridge of the shroud positioned between the opposing posts when the shroud is secured to the mounting block” on lines 20-21, and again on lines 23-24. It is not understood to which snap ridge, or shroud the applicant is referring to. It is also not understood how many mounting blocks are required, see the 112b rejection above. If multiple are required it is not known to which the applicant is referring in this limitation.
	Claim 12 recites the limitation “the shrouds are secured to the mounting blocks” on line 17. It is unclear the number of individual shrouds connected to the number of individual mounting blocks. Is it one shroud per mounting block, multiple shrouds per mounting block, or multiple mounting blocks per shroud? 
Claim 12 recites the limitation “the snap ridges engage the valance grooves in a snap fit” on lines 18-19. It is unclear if each snap ridge engages multiple valance grooves, or if each snap ridge of the pair of snap ridges engages a single valance groove.
	The dependent claims are rejected for depending from a rejected claim. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Fleischman (US 20170211315), Schield (US 20110005153), and Kwon (US 20030173036).
Regarding claim 12, as best understood, Garmyn teaches (figures 1-4, and 7-9) a valance kit and mounting assembly (the block and the rail) for securing a valance adjacent a window frame positioned in a window opening and having a clamp ring cavity (intended use language), the valance kit and mounting assembly comprising: 
a mounting block (5) securable (capable of being secured; intended use) in the clamp ring cavity of the window frame (it can perform this intended use as claimed), the mounting block (5) having a frame side (shown in figure 3), an outer side opposite from the frame side (shown in figure 1), and top and bottom sides (shown in figure 1), the mounting block including a connector protruding from the frame side thereof (the connector is the screw fastener described in paragraph 0026 lines 17-21),
 a valance groove in each of the top and bottom sides (annotated figure 7 below) defined by opposing posts respectively extending from the top and bottom sides of the mounting block (the opposing posts for one of the valance grooves are found to be the set of 89, 73 and the set of 93, 77 and the first valance groove is defined in the area between the two sets of opposing posts see modified figs. 2 and 4. The opposing posts for the other valance groove are the set of 87, 47 and the set of 91, 75.), and a roller shade connector (at 125) protruding from the outer side (the connector protrudes from the outer side as it is being screwed in), wherein the connector is configured to engage the clamp ring cavity (capable of engaging; intended use), wherein the valance grooves extend in a width direction across the top and bottom sides of each mounting block (the width direction is shown in annotated figs. 2 and 4, found below) and have a depth dimension parallel with a plane of the window opening (the examiner is not interpreting this as positively reciting the window opening);
and a valance assembly (105 piece in figure 7) including a top shroud (105) with a pair of snap ridges (115 and 117) disposed facing each other and spaced substantially corresponding to a space between the top and bottom sides of the mounting block (modified figure 7), wherein when the shrouds are secured to the mounting blocks (shown in figs. 8 and 9), the snap ridges (115 and 117) engage (they extend the whole length as shown in fig. 9) the valance grooves between the opposing posts (fig. 9 shows that one snap ridge engages a respective valance groove in the area between the set of 89, 73 and the set of 93, 77 and that the other snap ridge engages the other valance groove in the area between the set of 87, 47 and the set of 91, 75) in a snap fit (figure 8), the top shroud (105) having a cavity (119) that is sized and configured to support a pleated shade or a mini-blind (paragraph 0003 states that “the invention relates to a bracket for mounting a guiding rail for an architectural covering, such as a roller blind”, thus the invention is capable of supporting a blind such as a pleated shade or a mini-blind), the valance kit and mounting assembly comprising a mounting block (5) for the top shroud (105). 
Garmyn does not teach the connector being a snap connector comprising deflectable legs with respective cam surfaces that are configured to engage the camp ring cavity in a snap fit, a plurality of mounting blocks, a plurality of shrouds that together define the valance, the plurality of shrouds comprise a pair of side shrouds, the top shroud, a bottom shroud, and valance corners connected between the side shrouds and the top and bottom shrouds, the valance kit and mounting assembly comprising at least one of the plurality of mounting blocks for each of the plurality of shrouds such that each of the plurality of shrouds is independently connectable to a respective one of the mounting blocks.
Fleischman teaches (figs. 64-65) a mounting assembly on a window frame (shown in fig. 2A) with a connection between two components using a snap connector (made of 730 engaging with 728) that comprises deflectable legs with respective cam surfaces (730) and engaging in a cavity (728) in a snap fit. It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the connection of Garmyn with the snap connection of Fleishmann so that the deflectable legs are found on the frame side of the mounting block of Garmyn, and the cavities are found on the surface of the frame, this forming the clamp ring cavity. This alteration provides the predictable and expected result of a cheap and durable connection between the components that can be connected and disconnected at the will of the user. 
Schield teaches (figure 1) a plurality of shrouds (51, 52, 54, and 55) that define a valance) that the plurality of shrouds comprise a pair of side shrouds (51 and 52), a top shroud (54), a bottom shroud (55), the assembly comprising a plurality of mounting blocks with at least one mounting block for each of the plurality of shrouds (figure 1 show at least one mounting block for all but the bottom shroud, which is taught in paragraph 0016, lines 7-10), and that each of the plurality of shrouds is independently connectable to a respective one of the mounting blocks (each of the plurality of shrouds is able to connect to a mounting block by itself, because connection between a shroud and a mounting block is independent of any other shroud or mounting block in the sense that the connection interface does not involve contact with any other). It would have been obvious to one of ordinary skill in the art to modify Garmyn with the teachings of Schield so that a plurality of shrouds with their own mounting block define the valance. This alteration provides the predictable and expected result of the valance completely surrounding an area, making it more aesthetically pleasing.
Kwon teaches (figure 1) valance corners connected between the side shrouds and the top and bottom shrouds (14’, 14, 28). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding valance connected between the side shrouds and the top and bottom shrouds as taught by Kwon. This modification provides the predictable and expected result of strengthening the connection between the shrouds, keeping the assembly from coming apart.



    PNG
    media_image1.png
    506
    772
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    751
    media_image2.png
    Greyscale

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153), Fleischman (US 20170211315), and Kwon (US 20030173036) as applied to claim 12, and further in view of Judkins (US Patent 5205334).
Regarding claim 13, modified Garmyn includes that Schield teaches (figure 1) that the plurality of shrouds further comprises side shrouds (51 and 52) connected to the top shroud (51). Modified Garmyn does not teach that the side shrouds comprise a shade track extending along a length dimension thereof that is sized to guide ends of the pleated shade or mini-blind.
 Judkins teaches (figure 9) a shade track (60) extending along a length dimension thereof that is sized to guide ends of a blind (12). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding a shade track in the side shrouds extending along a length dimension thereof that is sized to guide ends of the pleated shade. This alteration provides the predictable and expected result of holding the shade close to the window to help reduce light from entering the opening. 
Regarding claim 15, modified Garmyn does not teach two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds, but does teach that multiple mounting block can be used for connection as shown in figure 1.
The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art to further modify Garmyn by having two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds. This modification provides the predictable and expected results of a stronger and more secure connection between the shrouds and the frame.
Allowable Subject Matter
Claims 1-3, and 6-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The arguments with respect to amended claim 1 do not apply, as claim 1 is not rejected using art in the above rejection.
	The applicant argues that “In respect of claim 12, in the grounds of  rejection, the Office Action again contends that the snap connector "is not further defined structurally." As noted, claim 12 was amended to further define structural aspects of the snap connector.  With regard to the valance grooves, claim 12 has been amended to clarify that the valance groove in each of the top and bottom sides is defined by opposing posts respectively extending from the top and bottom sides of the mounting block. Claim 12 also recites that when the shrouds are secured to the mounting blocks,  the snap ridges [of the shrouds] engage the valance grooves between the opposing posts in a snap fit. With reference to the discussion above and Figs. 7 and 8 in Garmyn, Garmyn lacks corresponding structure since the detents 115, 117 are not engaged between the purported posts 79, 83 or 71, 87 that define a "valance groove" according to the grounds of rejection.”
	The examiner notes that the claim 12 rejection above does not commend that the snap connector “is not further defined structurally”, and that the snap connecter is taught by the modification above to Garmyn using Fleischman. The examiner also notes that snap ridges (115 and 117)  are interpreted as engaging the valance grooves between the opposing posts when the shrouds are secured to the mounting blocks, as fig. 9 of Garmyn shows that the snap ridges extend the entire “width direction” as defined by the examiner in modified fig. 4. One of the snap ridges extend through the area between the sets of opposing posts of set 89, 73 and set 93, 77 on the top side and the other extends in the area between the sets of opposing posts of set 87, 47 and set of 91, 75 on the bottom side.
	The applicant made an argument with respect to claim 1, which seems to be relevant to claim 12 as well. The applicant argues that “The Office Action recognizes that Garmyn lacks the claimed plurality of shrouds that together define the valance. In this context, the Office Action contends that Schield "teaches (figure 1) a plurality of shrouds (51, 52, 54, and 55) that define a valance." The purported "shrouds" in Schield, however, form part of one-piece, pre-assembled exterior trim cover 16. The pre-assembled trim cover 16 is installed on the window unit 12 as a single piece. With this construction, a size of the window unit 12 must be predetermined, and the pre-assembled trim cover 16 has a fixed size configuration. In contrast, with the valance kit and mounting assembly of the claimed invention, different-sized shrouds can be utilized to accommodate varying window frame sizes. 
Applicant submits that Schield would not have led those of ordinary skill in the art to modify Garmyn to incorporate a plurality of shrouds for the valance assembly as Schield in fact teaches away from a multi-piece construction. In addition to defining the trim cover 16 as a "one-piece, pre-assembled exterior trim cover," Schield describes that the use of multiple components is disadvantageous. Specifically, Schield describes that "[e]xterior window trimming has generally involved the use of several individual components that are separately fastened to the building wall and/or the window." See paragraph [0002]. A clear objective in Schield is to instead incorporate the one-piece, pre-assembled exterior trim cover 16. Applicant  thus respectfully submits that Schield would not lead those of ordinary skill in the art to provide a valance assembly including a plurality of shrouds in direct contrast with Schield's stated objectives. As such, for this reason also, Applicant submits that the rejection of claim 1 is misplaced. 
These shortcomings in Schield were addressed previously. In response, the Examiner did not address Applicant's arguments in respect of Schield teaching away from a multi-piece construction; rather, the Examiner merely provided that "the combination teaches all the limitations as claimed, and the combination of adding a plurality of shrouds that together define a valance as taught by Schield to Garmyn would have been obvious to one of ordinary skill in the art." See November 16, 2021 Office Action, page 13. The modification of a primary reference with structure that directly contrasts the intended objectives and functionality of a secondary reference lacks a suggestion or motivation to make the proposed modification. Indeed, by characterizing the Schield reference in direct contrast with its intended objectives and functionality, the result of any combination with the Garmyn publication would be unpredictable. See MPEP 2143.01.”
The examiner restates what was recited in the Office Action dated November 16th, 2021: 
“The applicant argues that “The purported "shrouds" in Schield, however, form part of one-piece, pre-assembled exterior trim cover 16. The pre-assembled trim cover 16 is installed on the window unit 12 as a single piece. With this construction, a size of the window unit 12 must be predetermined, and the pre-assembled trim cover 16 has a fixed size configuration. In contrast, with the valance kit and mounting assembly of the claimed invention, different-sized shrouds can be utilized to accommodate varying window frame sizes.” The examiner notes that the Schield reference in combination with Garmyn teaches all the limitations as claimed, namely a plurality of shrouds that define a valance.
The applicant argues that “Schield would not have led those of ordinary skill in the art to modify Garmyn to incorporate a plurality of shrouds for the valance assembly as Schield in fact teaches away from a multi-piece construction.” The examiner notes that regardless of any differences between the cited reference and the instant application, that the combination teaches all the limitations as claimed, and that the combination of adding a plurality of shrouds that together define a valance as taught by Schield to Garmyn would have been obvious to one of ordinary skill in the art.”
The examiner further notes that the Schield reference is used to teach that a plurality of shrouds with their own mounting block define the valance. The structure of the mounting blocks and the shrouds are found in the Garmyn reference and explained above. 
In response to applicant’s argument that the reference “teaches away” and that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is explained to be so that a plurality of shrouds with their own mounting block define the valance. This alteration provides the predictable and expected result of the valance completely surrounding an area, making it more aesthetically pleasing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634